Title: 21st.
From: Adams, John Quincy
To: 


       We recite this week, and the next to Mr. Read; The juniors have now a leisure week; Mr. Hale having resign’d, and no other tutor being chosen in his stead. Every tutor when he resigns his office, has a right to nominate a person, for his successor; Mr. Hale nominated Mr. Paine the former Butler but they say he is too Popular among the scholars, to be chosen, there are four other gentlemen in nomination, three of whom (Mr. Abbot, Mr. Burr, and Mr. Webber) are his Class mates. The other Mr. Prescott, was in the Class before him.
       This afternoon after Prayers Charles read the Customs to the Freshmen in the Chapel: they are read three mondays running in the beginning of every year, by the three first in the Sophimore Class, who are ordered to see them put in execution, immediately after prayers. The two Classes went out to have their wrestling match, a Custom which has for many years been established here. From 6 o’clock till twelve they were constantly at the work. They went on so close that the two Champions of each Class were fresh to take hold; but in less than five minutes Mitchell, the Sophimore, threw Babbitt and Fay, the Freshmen hero’s. The Sophimores then set up a cry for three or four minutes, which resounded through the Colleges, for the Classes here make it a matter of great consequence.
      